The bill was filed by the residuary legatees against the executor of the will of Nathaniel Lea for an account of the funds in his hands and for the payment of their legacies; and on the coming in of the answer, a reference was made to Mr. McGehee, as commissioner, to state (380) an account of the funding the hands of the executor, distributable under the residuary clause of the will, and having reported, an exception was taken to a charge of $1,560 made against him on account of money in the hands of T. D. Johnson belonging to Milly, a slave of the testator, for which Dr. N.M. Roane held his note, payable to himself, which is thus explained in the deposition of Dr. Roane: "About 1 March, 1855, and during the last illness of Mr. Nathaniel Lea, I was at his house on a professional visit, and he remarked that his servant Milly had some money which she had accumulated by selling for years, with his permission, surplus articles from his premises, such as fowls, butter, ice *Page 300 
cream, etc., and by manufacturing and selling various articles of bed-clothing, which he wished me to take charge of and loan out, seeing that she had the benefit of the proceeds thereof. At first I declined, but upon the request being repeated with more earnestness, I consented to do so. In reply to the question by her master how much money she had, Milly stated that she had already several hundred dollars in the hands of Mr. Thomas D. Johnson, and that she had been collecting some other debts, amounting in all to eleven or twelve hundred dollars. The money did not pass through my hands, but was carried by her (I presume) to Mr. Thomas D. Johnson, a merchant, to Yanceyville, who shortly thereafter handed me his individual note, payable to myself, for $1,200, with interest from 1 January, 1855, bearing date 2 March, 1855, which bond I still have in my possession." The commissioner's report showed that at the time of taking an account, the accumulated interest was $360, making the whole sum $1,560.
To this charge the executor excepted, and the cause was heard at this term on the exception.
The exception for that the commissioner has charged the defendant with $1,560, the sum placed by slave Milly in the (381) hands of Thomas D. Johnson, is allowed. This is not a debt due to the testator, and the executor had no means of collecting it, either at law or in equity. If the dealing of the slave was lawful, that, of course, ends the matter so far as the executor of the former master is concerned. If it was unlawful, as against the policy of the law, neither a court of equity or of law will aid in the matter; so the executor could not have collected the fund which Milly had been permitted to accumulate.
How the question will be as between the trustee Roane and Johnson, who has executed to him his bond for the amount, this Court is not now at liberty to decide. It differs from the case of White v. Cline, 52 N.C. 174, in two important particulars: In that case the slave earned the moneyin the State of California; in this it was earned in North Carolina, so it may be a question whether the dealing does not come within the mischief intended to be prevented by our statutes forbidding slaves from hiring their own time or being allowed to go about and work, or not work, as they see proper. In that case, the money was under the control of the master, and the Court say, "As long as the master keeps the actual as well as the legal control of the fund, it can no more endanger the public safety than any other portion of his property." In this the fund *Page 301 
is in the hand of a stranger, and neither the former master or his personal representative, or, as we presume, the present owner of the slave, has any control over the fund.
This Court has in several cases not only recognized the right of a master, but treated it as commendable, to adopt a system of rewards by which a slave is allowed a half or a whole day, every time "the crop is gone over," to work a patch of cotton, corn, or watermelons, and the like, and to sell the proceeds, so as to make a little money with which to buy small amounts of luxuries — sugar, coffee, tobacco, etc., and to indulge a fancy for "finery in dress," for which the African race is remarkable; but when it comes to an accumulation of $1,500, the (382) question is a very different one, and other considerations are sugquested [suggested].
The privileges allowed a slave, in order to enable him to acquire that amount of money extra, must necessarily in some degree run counter to the policy of the statutes by which slaves are not to be allowed to hire or to have the use of their own time. The evil effects of allowing them to own property, such as hogs, cattle, etc., which induced the statute, Rev. Code, chap. 87, sec. 20, by which the property is forfeited to the wardens of the poor, apply in some degree to so large a sum of money invested on interest, and is certainly calculated to make other slaves dissatisfied because they are not allowed the same degree of freedom and privilege; and should such a thing often occur, it would give rise to a kind of trust of which the courts of equity cannot take notice and enforce. See Barker v. Swain,57 N.C. 220. So it would depend on the honesty of the particular individual in whose hands the funds were placed, either to let the slave have the fund or to dispose of it as he might direct, or according to his will or dying request, or appropriate it to himself. Transactions leading to such results are certainly not calculated to promote good morals, and should the evil become one of common occurrence may call for some legislative enactment.
PER CURIAM.                                    Exception allowed.
Cited: Heyer v. Beatty, 83 N.C. 290.